UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 13-7746


ARTHUR LEE HAIRSTON,

                    Petitioner - Appellant,

      v.

ERIC WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:13-cv-00896-TSE-JFA)


Submitted: September 7, 2018                                Decided: September 13, 2018


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Arthur Lee Hairston, Sr., a federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Hairston v. Wilson, No. 1:13-cv-00896-TSE-JFA (E.D. Va. filed Oct. 9, 2013;

entered Oct. 11, 2013). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2